Case 16-36099-KRH        Doc 70     Filed 04/16/21 Entered 04/16/21 10:50:32            Desc Main
                                   Document      Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division

IN RE: DELBRIA D. SCOTT,

               Debtor.                          Chapter 13
                                                Case No. 16-36099-KRH
_____________________________________________________________________________

       NOTICE OF MOTION AND HEARING TO ENLARGE TIME FOR FILING
          CERTIFICATION OF PERSONAL FINANCIAL MANAGEMENT

NOTICE IS HEREBY GIVEN that a Motion to Extend Time to File a Certification of Personal
Financial Management has been filed in this case.

If you do not want the Court to grant the relief requested then on or before fourteen (14) days
from the date of service of this motion, you or your attorney must:

        ***File a response with the court pursuant to Local Bankruptcy Rule 9013-(H) so that the
court receives it no later than seven (7) days prior to the hearing date. You must mail your
response to the Clerk, United States Bankruptcy Court, 701 E. Broad Street, Richmond, Virginia
23219.
        You must also attend a hearing on the Motion on May 12, 2021 at 12:00 p.m. in
Courtroom 5000, United States Bankruptcy Court, 701 E. Broad Street, Richmond, Virginia
23219.

       If you mail your response to the Court for filing, you must mail it early enough so that the
Court will receive it on or before the date stated above. You must also mail a copy to the
attorney for the debtor (or to the debtor if the debtor is not represented by counsel).

Address of attorney for the Debtor: Jacqueline W. Critzer, Esquire
                                    12090 W. Broad Street, Suite 200
                                    Richmond, Virginia 23233


If you or your attorney do not take these steps, the court may decide that you do not oppose the
relief sought in the motion and may enter an order granting that relief.

                                      Respectfully Submitted:

                                      /s/ Delbria Scott

                                      By Counsel

Date: April 16, 2021
Case 16-36099-KRH       Doc 70     Filed 04/16/21 Entered 04/16/21 10:50:32           Desc Main
                                  Document      Page 2 of 2




   /s/ Jacqueline W. Critzer, Esq.
   Jacqueline W. Critzer, VSB# 71569
   Critzer Cardani, P.C.
   A Debt Relief Agency/Counsel for Movant(s)
   12090 W. Broad Street, Suite 200
   Richmond, Virginia 23233
   (804) 793-8010 p
   (804) 767-3436 f
   jackie@cclawva.com
                                   Certification of Service

       I hereby certify that on April 16, 2021, a true copy of the foregoing Notice of Motion and
Hearing was mailed via first class mail or electronic mail to Carl M. Bates, Chapter 13 trustee
and the United States Trustee at 701 E. Broad Street, Richmond, Virginia 23219 and to all
necessary parties

                                                    /s/ Jacqueline W. Critzer
                                                    Counsel for Movant
